 

Case 5:19-cv-00302-TKW-MJF Document1 Filed 08/26/19 Page 1 of 17

Pro Se 14 (Rev, 12/16} Complaint for Violation of Civil Rights (Prisoner}

UNITED STATES DISTRICT COURT

for the
hor fitia District of Flori, ada

taking ChyDivision

Case No, 3: os ITM MSE

(to be filled in by the Clerk's Office)

 

Eric Adaus
Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.
if the names of ail the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

ayo

Mechelle SChoues} (Lesc) Ke th s. aston,
Who P Lay Tel) _ (Se NYathed)

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of ail the defendants cannot fil in the space above, please
write “see attached” in the space and attach an additional page
with. the full list ofnames. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nof contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number,

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievanice or witness statements, or any
other materials to the Clerk’s Office with this complaint,

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis. ,

 

 

 

PRA CALHOUN Cl ON

AUG 14 2019

: Page l of 1
STAFF INITIALS My
INMATE INITIALS, ,

 
Case 5:19-cv-00302-TKW-MJF Document1 Filed 08/26/19 Page 2 of 17

Vat B. whmes of the A/tached Defwilw/6)

De Caldera Caw)
k. Forrester (ue)

Dk._l. lofec -Rivera (eile)
Ee wthed (up)

4. Stats (bow)
kK Rie [4s4\
LT wiles (Aue)
i. Create (ap)
k. Tod (AA)
Mark LUG hid FROC
Lewtyctow oF Flot (e103)

The bepatuedtat tusulance DP visfou OF Risk
Masa Ghent

_ie Pel tow (PA)

i=

Page fof if

/

 
Case 5:19-cv-00302-TKW-MJF Document1 Filed 08/26/19 Page 3 of 17 \

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed. |
Name Evic_ Maus
All other names by which
you have been known: S$ Ame HIS Hbove
ID Number B W7ez
Current Institution Callow LovleChawal tustipa tee
Address 19 6Z Ss DS. Thy fay, sal Ve
Blowuts tow) Flori 32924 - £156
City State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if iown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. i

 

 

 

 

 

Name MA i Ch elf € SCA Oiést
Job or Title Gf known) HWS C
Shield Number
Employer Centurtan oF Flottda utes / bepattuwt of Conec/fons
Address 50! S0tth CalHouw heed
TACLHWWISSEE Fe. 32294-2500

 

City State Zip Code
Individual capacity [ HOtticiat capacity

. Defendant No. 2

 

 

 

 

 

 

Name Johy P lay SR .
Job or Title (finown) Med Cal botfa/
Shield Number
Employer Ceuturtem oF Elotida tes JF CW HY Di til
Address 19562 SE Lush?) fal bifve
blows pow Fe. 32424-5156
City State Zip Code

[individual capacity [AOfticial capacity

Page 2 of 11

 
Case 5:19-cv-00302-TKW-MJF Document 1 Filed 08/26/19 Page 4 of 17 |

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3

 

 

 

 

 

Name KePth s. Halstead

JoborTitlefimowm = eg th_Sevvice Koln torstyator

Shield Number

Employer Centutiow of Flotida £057 F.Ds OC

Address 19562 Sathtasé Dist?/affowg! brfve
Bloustsfoww __ Fz. B2Y2Y4- S156

 

State Zip Code

aiviauat capacity [Official capacity

Defendant No. 4

 

 

 

 

 

 

Name 4 Calbervow
Job or Titie (if fnown) Métal bot for
Shield Number
Employer Céatuvtan OF Flotidea Lick {FD 0O-€
Address 3950 Tigty Bay koad
Day due Beach Fd. 82/24
State Zip Cede

pcaividuat. capacity [ Official capacity

Il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, 0 or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights,

A. Are you bringing suit against (check all that apply):
[| Federai officials (a Bivens claim)
A state or local officials (a § 1983 claim)

B, Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

1) Crutl Aud unusual Pustshmene 4) btLaytug cwackauate mtdlial Tred patcad 700
WC UIPAbIE NEGIQAICE &) Farlure % Weal Lermaftotogss} spedaliy

f
3) del beak Ludi heruce eee ‘ai seae eS ay ieee

MY EtGhth hmeudped/, pud nf jah fetoth Pme

Cc, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials? Jf

Page 3 of 11

 
Case 5:19-cv-00302-TKW-MJF Document1 Filed 08/26/19 Page 5 of 17

DHachaeul To PWS B.. The deleddaulle)

Herendavtl Alo. §

 

 

 

NAME | kK. forvester
Sob of Tite (£F knows) Murse Pratfous
ShPeld Mumbe/
E MPlayer “auton of Flatt the LEDb.
Address OY Lib hhubocal Road

 

 

Detiutak sprigs EZ 33433

IWirudividul capcttY fog rietal capacity

Nererdawt No. b

 

 

 

 

NAME DR. 1. Lopez - Rivera

Tabor rhe (crm) Chierk Health OFFICE

chreld Mamber
EM Plover Confutovok flotiila LLC Ef EDOL
Address 69) Dusk /uhtowal Koad

 

beruutakspiings FL 33433
We rvdvidual Capacity! I official Capacth/

Nefendawl No. 7

 

 

 

 

 

 

NOME P. Miller
toe of eC (EF kuowe) §=—_durse Practious
Shield AUMbe/
E MPloye/ Ceuhulou of Flatila LLCS {F-D.0.6
Addvess 19562 SE. Lusht/uMoug] drive
louns town) FL 32429-5186

Mud felugl capacly Per or teal Capacth/

PU Zor Il
Defeachar) MO $Case 5:19-cyPOSQ2MW-MIF Document 1 Filed 08/26/19 Page 6 of 17
Job or Tidle CF axon)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

shveldl asuaprey bePatlulu OF AW SC
Employe/ G F Flory SAE DOL
Address Oo a) Lalsft hifeo ont! Road
“hits pairs fl. 33432
Labtvidul Capac? [EK oretclal Cappy
bere CEM NO. g ey eee Caper
wht / k_ Rice
Jape ’ ie ae Kadoosa) Hea th sevice Aducabstealel
EMP lose Saf efFDOL
Hddress OG) Lastlifion) Read
_Deriukak spines FL: 23735
read [A Luntvidel copacthy lef oficial capactly
Eugant AD: |e |
fee Ti wilkfusoa
Sobor file UrkiowsS —_pfebical (Aeatal Heplih_ Clerk
Shield MMLC
ee CenparPa OF Flotde 166 E/F-D.0.€
Adress | 2450 tad bay Rend
Daytona Regen El. 32124 |
Cot redyedul capact/y [EY oF Fietal COPAC/ YS
bereamuyt 40. If i. Creo/Ge
Sob or rifle (2 Ku Ade dial Dacta
Shield wuMber
EM Ployer COLE g
Apress 21e Sibi ‘Lio Way.
Lake Ci/ Fe. 320EF
[ye ndividld| copusty [DF of Fretal Capadly
pepeadauh 20. | k. Tobd
‘For of THe ‘ohn hdututshrato/ Asstsfassce
Shield wumbe/ _
EA Ploye/. Cet wn Gk Feb LLESSF DOl
Hbbress 2le $&. Corre ovs way
Lbheect}y Fl: 32025

 

 

lif Tadic Capacity [qt OF Fic?al Capactly
. Z P 7 of 17
De feurlyp MO FZE 5:19-cv-00302-TKW-MJF Document 1 Filed 08/26/19 Page

 

 

Marne MK EWCh
Sb or tie EF kuaw) SEVELE OF Flat bepy, of Col tif Loge
Shield sumber

eee ee
Cuplojer Foti beburbreys of conrechepe

Thhphsee. 32399 -LS 09
ED rsdtvtda/ Capi} f

It of FVCh, f
pefoudau? wo. 14 0 Opacity

Name Cetin oF Flatpe LEC S
Sb or 1k (ir ba) Medial Conppaay fey Kp, ag
Shield weenbey

Q : thin, oe pa
EmPls yey CMW) OF Fay,

TM Sse

Fl.
pereudawt wo. £879 -

 

 

 

 

    
  

 

 

 

 

 

 

 

 

Y [7 One
OF f (Ci
Sobor tite (fF kim)  Tposurguce pi vesins WF Kk ahhvacrca tals :
Shield wumbef
CoP life) The Depattncalt oF gyeudauce [eboe
fddiess The bepartn enh oF rsapme bfitston » |
The Carrol ry) Inge, =F, L394 - O30
[HP Labial! Copactly Of bal ,
Derouraut voit LY OF f9Cha. CA fact
Mame qt & CLLOM
Sob of 1¥4¢ (£ Loss PA
Shield wumbey
EMP]0 Yer

Ce durion OF Flotilla LLORIED.O.¢
Ndivess = 19562 SE. Tush Hoal drive
Blotwl{s fewwn Fi. Z242Yy- S156

LY Lndividal cahotty = LA or FReeal La PacPey

 
Case 5:19-cv-00302-TKW-MJF Document1 Filed 08/26/19 Page 8 of 17

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Righis (Prisoner)

IH.

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law, If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.

/P

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows {check all that apply):

[| Pretrial detainee

| Civilly committed detainee

[ ] Immigration detainee

(iy Convicted and sentenced state prisoner

[| Convicted and sentenced federal prisoner

[| Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims, Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

A/4

B. If the events giving rise to your claim arose in an institution, describg where and when they arose,

AT TOMOKAL-E From U/26/yg - N19 116, At Colanpea’ 4/20/17 7/8, 17,
At walt C.L frm 5/718 2/8/14, h# esabden Calhoww Cr Fron 3 /iofiq- W449

 

Page 4 of 11
Case 5:19-cv-00302-TKW-MJF Document1 Filed 08/26/19 Page 9 of 17

an on What date and approximate time did the events giving rise to your claim(s) occur?

Aei/', lly, ie], Wtf, Ypohy t fe/rz it, bfgaprz, Y2/it

U2 5/2/08, 5/21/12, of 4/4, 4/24/08, 10/18/18, N]2 7118, W/24/18, ifuily, 2/3/04,”
Stony so a L214, 3/24/19, (NG 1/519 Y/2e/ 1g, SLol it Sfale9, 5/3/19

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what? -

Was anyone else involved? Who else saw what happened?) T was bPa M0 td bY EUth o iE She
Letoudawls Listed Za this Clatm wt} (severe Plaaue Psoniasts ), rae be iy Pav bchpafey

LA Prescribin /. Essie fig ME (ENESFCCHVE Trea bata )For MY Sie Cond Pf fo. Ad Tooke tor.

ry was Rees i A Hata Shiv LMM CHa0 WWE Evtif 2 weeks for df 0 & mooths, Bat Avtir butt pely,
r Oe Peestribed tanta Lei liad Ttapmtds was tab fe/ Feered by 1S ERED By $ lapping the. Hawkey
CHWS £20 the mnteldie of the secausd Mouth Auld Slafed toate : Cantife Aolans You wil vo Law tr be

Recheving Aulmore TG Ge
“Hos DUE fo The Stale DOseut Have Euaugh Most, - Oy ”
STAKE eA BEM OF F We Hintia Treats My sti Coheed Have oo 70 Kee? PAY ERG 16 four sha ps"

. ' tilled Aud Cotter worst}
(See AHGChamaF Fi Pap, Fe7 Con odhuces

Vv. Injuries

{
:
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
|
]

 

If you sustained injuries related to the events alleged above, describe your injuries and state what medical —

treatment, if any, you required and did or did not receive. fhe oA \iies that Do Sustavued tvs
Hate the PSthasts SPréead More Aud Moye ld over ay bLidy. tod Stated [Fon #0 Vv

SLAP Hud bine tolTukFecPre Viewkned/) Nd due To Medial Ddeuicives Ml ACCEES Te be

Seu by A Ledhtolotitst, IF Shiled Geryects wus} Hid beveme Mae Severes Ald Tidy
Els, week, Fate, Chest, stisich, Ribs, BaCKk fins, thi Cths, Lelis, AWA, BUATOCKS.. Whew
Ah Mead Cond thi Cr0F PAIS WOsS: 4 rt Readived 70 £? Séapy Bx fh DEM fotos. |
Bd! iyas Lewked by metal aw beter Seen BY A De teifeloarse.L bse Resutred 70 be
Plated back On the (Hank Skbo THe ing), BUE Was Device on Hirt fee heemise the

Medial. LDilitlaal Cltined thet thé didil have Cvough Moes fo Copfisie Phe Hym8ia teal -
Mente °

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting moncy damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims, LL Am SCCLAG Paforeu/ fy Aff Prestwf aod fusar ¢
MeareMl PrN pe. we re Dasiys Hom Each beferides? awit 100.000 fram daeberye LeY/ufyy
bue To Each bereudn, taurte ah Détevdant £0 thefy of Fictal and rad Pv'dual Capactiies,

NECK, Fins, E lpauls, Chest, Shomacy ‘qe ; hah Ditages on the Fofleolng Areas: Scalp, Ears, face, —
, v4 » thigas » Al . :

MeastallY tad Emolovall/ bePesstou/ stresstuliese Gy Hh Lohse v2 De reudaud Lieiog
oberd My Metal Cou Hew. C LEMME OF T tly OCHS alone

 

Page 5 of 11
Case 5: ugie DF rae D Document 1 Filed 08/26/19 Page 10 of 17
Oat nde OF (ar

EL have weal throlh All the Poorer Proceedwes w9ts atl Rened’> ted Hae beww belted ow pz.

Reaed/s. MY Remedy s specerteal/ Artaud tat t weed 76 be seew BY fh (vtunfolotiss) for the cause

OF MY severe site Pohasts. But Medial SFU Chooses Te Llwave the Sevetesese or the N80 Coad! ad

OF AV Portasts. pod Dewy We op betocs sev By A betmalolaa®/. which was Cleat Shak To Me Thar!

" ofuce the Shale OF Flivida Lose have The Fits To Pay Fir fh Spectal for The tiealata Hut
TM RebuesKult, WetiPuglll) DM Citluts TO have Fe wae $20 E.0.8 Flom Pescw Pol Hew

Lr Ao se. A berinplodis/. Feaace the shor Cid) bo tottus Fy wd Slee bE Cott fiw
Tks Stokeney/ Fin Ms. P.tathley LES Me Le seats fod OissaPRwtnew?. ft that Poor L

kuew t bad 16 Do sonehute Fis! MI Melcadl Shabba. Bl OF Md Led? Podt furfitoth

Mnewtitedts bad) Lato Violated, By bach dered? by Fariug to NO lat y Cdeokiry MY
Medial wttds, deli fints Me Hitless Te 4 Deva talekss Sy sess Aut fare fuls ne To Endive the
bonecessawy Cad avid LaF iH OF Pero,

Hie Sof 1

 
Case 5:19-cv-00302-TKW-MJF Document 1 Filed 08/26/19 Page 11 of 17

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VII.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures, Your case may be dismissed if you have not
exhausted your administrative remedies.

A,

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Yes

[| No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

+oaMoen covectood Tosfuhio, Calle Conechora Last fer! foy),
Colunbsa covrechnel tusffatas,
walla. Coes! Lush fuhao,

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

[ves
[| No

[ ] Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[| Yes
[HK

LC] Do not know

If yes, which claim(s)?
N/A

Page 6 of Hi
Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

D.

Case 5:19-cv-00302-TKW-MJF Document 1 Filed 08/26/19 Page 12 of 17

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

[A ves
[7] No

If'no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility? ,

i ves
[ ] No

If you did file a grievance:

1. Where did you file the grievance? A” TOMOKLA CL COMMMEIG 6.20
. wy "AO. L, WGNfon Cz
CalHaw CL, Aud the secre} Wy Flovida Dt fartaredt of COME Of Fays, °

 

|
A das Pose tbal on Wy oon
Fron The Medications That I Ym Betts Poscibed on MY Shey Coda Poon
CreHtinls Loos. Therefor T Reeiueshed Ciieved had he ney a -
Déritha totes} SWis SPettalist For Some Ef fer hue Tiealned? Ov Uv See.

 

3. What was the result, if any’? The Resuts toas Mtdtal hevied M2 ow SCEP OC A
‘ pematolotr st Skin $s Pickalest A Coolteued Ta C9 ue abe NK Fereoe Med litiiws
thal was (twoklFeclve) On) Ady SUE. T he Meditations dd war Wall OF AP L005? Show
Avy Lat Provedewt. CF opt) Corgse ty sbiwT0 bitall adh (More) Ned Cause me Mole
SUK TE Hud Fate. The Medical EVéo Ciitst Afore i lO1S ond MY SHIR pe x
¥ Had behW. MY Dade Syston cus RCP iG the Medians by pi ifactinnes the ski

 

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If

not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process. ) FRA Lr
Plead A formal Crfevance Form OCI “20370 the wuavdev 0d the uedital dehartaeos. Wehet

|
XC Loas beled T went fo the sex? &?eP iwhtth was Fee heotht/ Formal Crfeuauce (tc1-3e9)
iwith the vented Cutévauce Ablathed tld ead Lath find! Cotetances ta the Stérehars, Flatila
De hitMtut OF Cafiechioas. yes ALLA Exrievate Process is ConPlefed, Notes T bie west
Thi oe Cufevaute Process At ALL Y Lustelubloes Lesbed tos this ComPlavus,

Page 7 of 11
Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did ‘not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

M/E

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

ALA

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies. T. hae brew Cuneo tl Wescrtbéd a Mefhohvestile 1.6 Mer PRIS duce A week. the
NUS AGC MSP Mitte prt Ate fake This Sis Gale bose ated talinw Every aeaday AES Y
The as) Mtl. I Shirk TH Mediwatictiys May 27 2019 BL b:80 Far. L was Pie Tssued sone
Rethametasone biFroPouase Crédi 0.5) Ow Siu, 2619 At He F.0.P wSudue. this Meda es
(ose wakcoork. WS6 I itd bith cf Lutedl ta Sve Clap bn) OLeollt To DMR WOF RSE MayGene is

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

Case 5:19-cv-00302-TKW-MJF Document 1 Filed 08/26/19 Page 13 of 17

VIOIL Previous Lawsuits

the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

|
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
|
|

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
CJ Yes

wm

If'yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible,

NH

Page 8 of fi
Case 5:19-cv-00302-TKW-MJF Document1 Filed 08/26/19 Page 14 of 17

 

 

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this

If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

1H

 

ULB

 

w/A

 

A/h

 

If no, give the approximate date of disposition. w /, HA

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered

 

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)
A.
action?
[ ] Yes
[Ne
B.
I. Parties to the previous lawsuit
Plaintifi{s) N/A
Defendant(s) At / H
3. Docket or index number
4. Name of Judge assigned to your case
5. Approximate date of filing lawsuit
6. Is the case still pending?
[| Yes
[HK
in your favor? Was the case appealed?)
Cc.

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of H1
Case 5:19-cv-00302-TKW-MJF Document1 Filed 08/26/19 Page 15 of 17

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[| Yes
[A No

D, If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (ff there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format. )

i. Parties to the previous lawsuit

Plaintiff(s) WA

Defendant(s) WAL

 

2. Court (iffederal court, name the district; if state court, name the county and State)

AL

3. Docket or index number

A/H

4, Name of Judge assigned to your case

ALA

5. Approximate date of filing lawsuit

Ln

6. Is the case still pending?
LC] Yes
[Ae

If no, give the approximate date of disposition A/ /, H

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

UA

Page 10 of 11
Case 5:19-cv-00302-TKW-MJF Document1 Filed 08/26/19 Page 16 of 17

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

TX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, J certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable

' opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A, For Parties Without an Attorney

T agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Aust 13, 2019
wf we
Signature of Plaintiff fe 2 ZEAHD ‘>

 

 

 

 

 

 

 

 

Printed Name of Plaintiff Eri o
Prison Identification # BH 2S?
Prison Address 19562 Satph£ast Lusfifobizua) bive
BlLowwtstouw Fl. 32424-5156
City State Zip Code
B, For Attorneys .
Date of signing:
Signature of Attorney
Printed Name of Attorney
Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page ll of 11

 
 

w
n
©
O

fument 1 Filed 08/26/19 Page 17 of 17

Eve 2. Adaws oc# Bi2sz

Cal tes Coveckauas DushihiGeal
A952 Scuthbiash Duslth/ Meal DB ve
Biawstauw, Fla 22924-5)5z

ws
a
we
ce
2B
Zz
(2
we
wo,
we
ane
4a

  

      

} .fh8

 

 

 

 

 
